Citation Nr: 9934586	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  90-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's individualized written rehabilitation 
program (IWRP) under Chapter 31, Title 38, United States 
Code, may be amended to include a goal of attainment of a 
Bachelor's degree.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from to October 1982 to 
March 1985.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, (RO).  The case was originally remanded 
by the Board in September 1991.  As directed by the Board in 
a July 1998 remand, the veteran was afforded a hearing at the 
RO in August 1999 before the Board Member rendering this 
decision, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999).  


FINDINGS OF FACT

1.  Service connection for residuals of a splenectomy, at 30 
percent disabling, and a laparotomy, at 10 percent disabling, 
was granted by a July 1985 rating decision; the veteran was 
notified of this decision in August 1985. 

2.  In September 1985, the veteran was found to have a non-
serious employment handicap and was awarded vocational 
rehabilitation training under Chapter 31.  An IWRP was 
developed in October 1985 which authorized a goal of an 
Associates of Science (A.S.) degree program in Business 
Management. 

3.  In August 1987, the veteran was involved in an automobile 
accident which resulted in cervical and lumbosacral strain, 
post traumatic stress and cerebral concussion with post 
concussion syndrome; he has also reported that there were 
some family problems during his early training which 
interfered with his ability to progress in the classes.

4.  Requests by the veteran in 1987 and 1988 to have his IWRP 
amended to allow him to pursue an Associates of Arts (A.A.) 
degree in Business Management, with the ultimate goal of 
using this degree to obtain a Bachelor's degree, were denied 
by the RO based in large part on the conclusion that the 
veteran's past educational performance rendered him an 
academically unsuitable candidate for a Bachelor's degree.       

5.  In August 1988, the veteran was placed in "interrupted" 
status for failure to cooperate, principally on the basis 
that he was taking courses which were not required for an 
A.S. degree but were instead taken to obtain an A.A. degree.   

6.  In June 1989, the veteran obtained his A.A. degree from 
Hillsborough Community College; the veteran received a 
Bachelor's degree from the University of South Florida in 
December 1991.  

7.  It is at least as likely as not that as a result of 
procuring his Bachelor's degree, the veteran was able to 
obtain suitable employment as a manager in a company near his 
home which he would not have been able to procure if he only 
had an Associates degree given the nature of his 
disabilities.    


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for amending the veteran's IWRP under Chapter 31, 
Title 38, United States Code, to include a goal of attainment 
of a Bachelor's degree are met.  38 U.S.C.A. §§ 3100, 3103, 
3105, 3107, 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.102, 21.1, 21.42, 21.70, 21.72, 21.78, 21.80, 21.82, 21.94, 
21.98 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision will result in an allowance of the veteran's 
claim, the pertinent evidence will be briefly summarized.  
Review of the record indicates that service connection for 
residuals of a splenectomy, at 30 percent disabling, was 
granted by a July 1985 rating decision.  This decision also 
granted service connection for residuals of a laparotomy at 
10 percent disabling.  The veteran was notified of this 
decision in August 1985.  The legal criteria governing the 
basic period of eligibility for Chapter 31 vocational 
rehabilitation training provide, in pertinent part, that the 
basic 12-year period of  eligibility begins to run on the day 
that the VA notified that veteran of the existence of the 
compensable service-connected disability. 
38 U.S.C.A. § 3103 (West 1991); 38 C.F.R. § 21.42(a) (1999).  
Therefore, as the training in question was completed in 
December 1991, the Board concludes that this 12 year period 
has not elapsed for the purposes of entitlement to the 
benefits sought.  Also relevant to this determination is the 
fact that the veteran has been continuously prosecuting the 
claim on appeal since 1988, and that the delay in the 
adjudication of his claim is not solely the result of any 
action or inaction by the veteran.  

In September 1985, the veteran was found to have a non 
serious employment handicap and was awarded vocational 
rehabilitation training under Chapter 31.  An IWRP was 
developed in October 1985 which authorized a goal of an 
Associates of Science (A.S.) degree program in Business 
Management.  While the veteran did not perform well in some 
of his classes, this may have been partially attributable to 
the fact that he was involved in an automobile accident in 
August 1987 which resulted in cervical and lumbosacral 
strain, post traumatic stress and cerebral concussion with 
post concussion syndrome.  Sworn testimony has also been 
presented indicating that stress associated with the death of 
the veteran's grandmother and another relative may have 
affected the veteran's ability to concentrate on his studies.  

Requests by the veteran in 1987 and 1988 to have his IWRP 
amended to allow him to pursue an Associates of Arts (A.A.) 
degree in Business Management, with the ultimate goal of 
using this degree to obtain a Bachelor's degree, were denied 
by the RO.  These denials were based in large part on the 
conclusion that the veteran's past educational performance 
rendered him an academically unsuitable candidate for a 
Bachelor's degree.  In August 1988, the veteran was placed in 
"interrupted" status for failure to cooperate, principally 
on the basis that he was taking courses which were not 
required for an A.S. degree but were instead taken to obtain 
an A.A. degree.  The record also reflects several instances 
in which the veteran did not attend meetings scheduled with 
VA counselors.  

There are indications of some missed communications.  There 
were also concerns that the veteran would not have enough 
remaining eligibility to complete a Bachelor's program.  He 
apparently pursued the course on his own, although there are 
some indications that some counseling at the Community 
College should have been undertaken by personnel there.  

In June 1989, the veteran obtained his A.A. degree from 
Hillsborough Community College.  The veteran received a 
Bachelor's Degree from the University of South Florida in 
December 1991.  As a result of his attaining a Bachelor's 
Degree, the veteran testified at his August 1999 hearing that 
he was able to obtain a position as a manager in a company 
fairly close to his home.  It was essentially indicated by 
the veteran in this sworn testimony that the attainment of 
his Bachelor's degree was a critical factor in his ability to 
obtain a position as a manger, and that this degree was also 
a prerequisite for future advancement at his place of 
employment.  

In September 1991, the Board, on notice of some progress 
being made toward the goal of obtaining a Bachelor's degree, 
remanded the case for further development.  This was to 
include obtaining information concerning the current 
schooling and academic standing.  Subsequent thereto, 
apparently, additional communication problems ensued as 
significant development was not accomplished for several 
years.

Benefits under Chapter 31, Title 38, United States Code, are 
authorized to provide for all services and assistance 
necessary to enable a veteran with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 1991).

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. §§ 21.1, 21.70(a)(4), (1999). 
Rehabilitation to the point of employability may include the 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective.  Where a particular degree, 
diploma, or certificate is generally necessary for entry into 
an occupation, the veteran shall be trained to that level.  
38 C.F.R. § 21.72(a)(2).  Under 38 C.F.R. § 21.72(b)(1), the 
VA will provide a veteran who has a non-serious employment 
handicap with additional training if the amount of training 
necessary to qualify for employment in a particular 
occupation in a geographical area where the veteran lives 
exceeds the amount generally needed for employment in that 
occupation.  

VA regulations provide that an IWRP is to be developed for 
each veteran eligible for rehabilitation services under 
Chapter 31.  The intention of the plan is to: (1) provide a 
structure for the VA staff to translate the findings made in 
the course of the initial evaluation into specific 
rehabilitation goals and objective; (2) monitor the veteran's 
progress in achieving the rehabilitation goals established in 
the plan; (3) assure timeliness of assistance by the VA in 
providing services specified in the plan; and (4) evaluate 
the effectiveness of the planning and delivery of 
rehabilitation services.  38 C.F.R. § 21.80.

The veteran is allowed to request a change in the IWRP at any 
time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:

(1) Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94.

In any case in which a veteran does not agree to a IWRP as 
proposed, to such plan as redeveloped, or to the disapproval 
of redevelopment of such plan, such veteran may submit to the 
VR&C Officer a written statement containing such veteran's 
objections and request a review of such plan as proposed or 
redeveloped, or a review of the disapproval of redevelopment 
of such plan, as the case may be.  
38 U.S.C.A. § 3107(c)(2) (West 1991 & Supp. 1998).  The 
Secretary shall review the statement submitted by the veteran 
and render a decision on such review.  
38 U.S.C.A. § 3107(c)(3) (West 1991).  Disagreement with 
regard to a change (or refusal of a change) in the IWRP is 
appealable to the Board.  38 C.F.R. § 21.98(d).

The estimated duration of the period of training required to 
complete an original or amended IWRP may be extended when 
necessary.  Authorization of an extension is generally the 
responsibility of the counseling psychologist; any extension 
which will result in use of more than 48 months of 
entitlement must meet conditions described in § 21.78.  38 
C.F.R. § 21.72(c)(2) (1999).

A rehabilitation program for a veteran with a non-serious 
employment handicap may only be extended beyond 48 months in 
pertinent part when: (1) The veteran previously completed 
training for a suitable occupation but the veteran's service-
connected disability has worsened to the point that he or she 
is unable to perform the duties of the occupation for which 
training had been provided, and a period of training in the 
same or a different field is required or, (2) The occupation 
in which the veteran previously completed training is found 
to be unsuitable because of the veteran's abilities and 
employment handicap.  38 U.S.C.A. § 3105(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 21.78(b) (1999).  

Analyzing the veteran's claim with the above legal criteria 
in mind, as noted by the undersigned at the August 1999 
hearing, by attaining his Bachelor's degree, the veteran 
"proved the VA counselor's wrong in their assessment of 
[his] ability to complete a four year program."  (Hearing 
transcript page 16.)  Thus, while the record does indicate 
some "failure to cooperate" on the part of the veteran, the 
fact remains that the principal reason proffered by the VA 
for denying his request to amend his IWRP, namely, that he 
would not be able to complete a four year degree program, was 
ultimately shown to be faulty.  It is also not unreasonable 
to conclude that, as contended by the veteran in sworn 
testimony, the attainment of his Bachelor's degree was a 
crucial factor in his obtaining a position as a manger, 
especially given his disabilities attributed to service and 
his August 1987 automobile accident.  Moreover, the veteran's 
Bachelor's degree certainly can be said to be, as indicated 
by the veteran, an important factor in his career 
advancement.   

While it appears that it took the veteran longer than the 48 
months allowed to complete his Bachelor's degree, legal 
provisions do allow for extensions beyond this period.  See 
38 U.S.C.A. § 3105(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 21.78(b) (1999).  It is not clear that any of 
specifically enumerated bases for extensions listed under 
these provisions have been met.  However, the knowledge of 
the veteran with regard to such legal requirements must be 
considered in light of, as referenced by the veteran's 
representative in a November 1997 presentation, the 
protracted nature of the disposition of the veteran's appeal.  
Moreover, additional legal provisions are for application, to 
include those codified at 38 C.F.R. § 21.72 listed above 
stating that "[w]here a particular degree, diploma, or 
certificate is generally necessary for entry into an 
occupation, the veteran shall be trained to that level."  
38 C.F.R. § 21.72(a)(2).  In addition, the VA is to provide 
"additional" training "if the amount of training necessary 
to qualify for employment in a particular occupation in a 
geographical area where the veteran lives exceeds the amount 
generally needed for employment in that occupation."  38 
C.F.R. § 21.72(b)(1).  In addition, 38 C.F.R. § 21.94(b)(2) 
provides for amendment to the IWRP if "the veteran's 
circumstances have changed or new information has been 
developed which makes rehabilitation more likely if a 
different long-range goal is established." 

Applying the provisions listed in the preceding paragraph to 
the pertinent facts, based on the veteran's sworn testimony, 
and the undisputed fact that a Bachelor's degree is generally 
recognized as a prerequisite for a professional career in the 
veteran's chosen field, business, the Board concludes that it 
is as least as likely as not that a Bachelor's degree was 
necessary for entry into the veteran's chosen occupation.  
Moreover, the veteran has testified that he was essentially 
told that a Bachelor's degree was necessary to attain the 
desired management position at the company of his choice 
located relatively close to his home in Florida.  Thus, the 
Board also concludes that it is at least as likely as not 
that while a Bachelor's degree may not be required for a 
comparable position in areas other than Florida, the 
Bachelor's degree appears to have been required for the 
veteran to obtain the type of position desired by him with a 
company relatively close to his home in Florida.  

Finally, while it is conceded that not all of the 
prerequisites for amendment of an IWRP, such as obtaining the 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist prior to making such an amendment, a 
change in the veteran's "circumstances" and the development 
of "new information" could reasonably be construed as 
warranting entitlement to the required amendment.  In this 
regard, while the veteran initially had difficulty adjusting 
to the academic world following his far different life as an 
infantryman in the Army, the record reflects consistent 
academic progress after the veteran became acclimated to his 
new environment.  Given this progress by the veteran, as 
reflected by the fact that his grade point average approached 
3.0 upon completion of his college career, it is reasonable 
to conclude that a different long range goal than originally 
planned for the veteran should have been established.  
Certainly, this academic achievement is consistent with a 
"long-range goal" of obtaining the responsible management 
position ultimately obtained by the veteran.  Thus, as a 
Bachelor's degree could reasonably be viewed as a 
prerequisite for this position, the Board finds that the 
veteran's complete rehabilitation was best served by his 
attaining a Bachelor's degree.  

Based on the forgoing, and construing all reasonable doubt in 
favor of the veteran, the Board concludes that the veteran's 
IWRP should be amended to include the goal of attaining a 
Bachelor's degree.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 21.72, 21.94(b)(2); Gilbert v. Derwinski, 1 Vet. 
App.49 (1990).  In making this determination, the Board notes 
that while the veteran has requested as much as 
$16, 000 in reimbursement for the cost of his education.  The 
RO will need additional information to ascertain what costs 
may be subject to consideration in view of benefits used, 
benefits to which he may have been entitled, and verification 
of expenses as can be determined.  The Board's opinion herein 
addresses only the issue of whether there was a basis for 
amending the IWRP.


ORDER

The veteran's IWRP under Chapter 31, Title 38, United States 
Code, should be amended to include a goal of attainment of a 
Bachelor's degree.  The appeal is allowed to the extent 
indicated.



		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals



 

